Fourth Court of Appeals
                                         San Antonio, Texas
                                                  July 31, 2020

                                             No. 04-19-00889-CR

                                          Cameron Antoine ROBY,
                                                Appellant

                                                         v.

                                            The STATE of Texas,
                                                  Appellee

                      From the 226th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR6809
                            The Honorable Velia J. Meza, Judge Presiding


                                                ORDER

       Appellant’s brief was originally due to be filed on March 19, 2020. Neither the brief nor
a motion for extension of time to file the brief has been filed. This court notified appellant’s
counsel of the deficiency on April 21, 2020. See TEX. R. APP. P. 38.8(b)(2). We have received
no response.1

       Pursuant to Rule 38.8(b)(2) of the Texas Rules of Appellate Procedure, we abate this case
to the trial court and ORDER the trial court to conduct a hearing to answer the following
questions:

        (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent? If appellant is indigent, the trial court shall take such measures
as may be necessary to assure the effective assistance of counsel, which may include the
appointment of new counsel.

        (3) Has appointed or retained counsel abandoned the appeal? Because sanctions may be
necessary, the trial court should address this issue even if new counsel is retained or substituted
before the date of the hearing.


1
  Due to a ransomware attack on May 8, 2020, the court’s network was disabled. As of July 22, 2020, the court’s
network is fully operational. All case filings are up to date, and any future filings accepted by the court should be
reflected on the court’s website within twenty-four hours.
        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from the appellant. The trial court shall, however, order the appellant’s counsel to be
present at the hearing.

        The trial court is further ORDERED to file supplemental clerk’s and reporter’s records in
this court, no later than August 31, 2020, which shall include: (1) a transcription of the hearing
and copies of any documentary evidence admitted, (2) written findings of fact and conclusions
of law, and (3) recommendations addressing the above enumerated questions. All appellate
filing dates are ABATED pending further orders from this court.




                                                     _________________________________
                                                     Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 31st day of July, 2020.



                                                     ___________________________________
                                                     Michael A. Cruz,
                                                     Clerk of Court